Citation Nr: 1426465	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran; the Veteran's wife


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to January 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the RO. 

In May 2014, a hearing was held before the undersigned Veterans Law Judge (VLJ) regarding the above mentioned claim.  A transcript of the hearing is available on Virtual VA.  During the hearing, the Veteran elected to withdrawal his separate claim for an increased rating for bilateral hearing loss as the Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the May 2014 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities have rendered him unable to obtain and retain substantially gainful employment.





CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19, 4.26 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

However, a threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  The Veteran here is service-connected for bilateral hearing loss, rated as 70 percent disabling and bilateral tinnitus, rated as 10 percent disabling.

Because the Veteran has a 70 percent service-connected disability rating he meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).

As the Veteran has met the threshold percentage requirements for a schedular TDIU, the Board must next determine whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Despite the fact that the rationale of the January 2012 VA opinion is against the Veteran's claim the Board finds that an award of entitlement to TDIU due to the Veteran's service connected disabilities is still appropriate.  Here, while the January 2012 VA examiner did not opine that the Veteran is unemployable she did not consider the Veteran on an individual basis.  The Board notes that cases before the Board must be considered on an individual basis.  The examiner's findings are based on the general population of potential workers.  She did not consider the Veteran's individual circumstances, resulting from his disabilities, in making her opinion.  Also, she did not consider the lay statements of the Veteran and his family which specifically reflects the effect that the Veteran's hearing loss has had on his ability to work.   

The Veteran stated that he previously worked for the Commonwealth of Massachusetts as an engineer, performing task such as road construction.  He asserted that he retired in 1992 because of his hearing loss and inability to really perform his job well.  The Veteran indicated that it was difficult to work because he couldn't hear people and they didn't think kindly of him because of his inability to hear.  He stated that it resulted in a lot of mistakes on the job.  The Veteran asserts that he has not been able to find any other work since that time.

The record also contains statements from the family members which described the Veteran's hearing loss and their observations of the negative effect hearing loss have had on the Veteran's ability to perform everyday functions. .

In this case, the Board finds that the Veteran and his family are competent to testify as to the effect of his bilateral hearing loss on his employability, and his testimony is credible in this regard.  Again, the Board considered the Veteran's claim on an individual basis, thus considering how bilateral hearing loss has affected his ability to work individually. 

In consideration of the above, the Board finds that the most probative evidence of record shows that the Veteran is unable to engage in gainful employment due to his service-connected disability.  Consequently, the Board finds that entitlement to a TDIU is warranted. 


ORDER

Entitlement to a TDIU is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


